Citation Nr: 0814707	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-01 139	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for dysthymic disorder with hysterical features.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to April 
1958.  
Following a March 2005 decision by the Board of Veterans' 
Appeals (Board) which denied the veteran's claim for an 
increased disability rating for his dysthymic disorder, he 
perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2006 Order, 
the Court granted a joint motion for remand filed by both 
parties to the case and vacated the Board's decision, 
returning the appeal to the Board for further appellate 
consideration.  The Board remanded the matter to the RO in 
April 2007 for additional evidentiary development.  Such 
development having been accomplished, the veteran's claim is 
once again before the Board for appellate review.  The 
veteran's attorney filed argument in support of his appeal in 
January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Following submission of a claim for an increased evaluation, 
VA must notify the veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the veteran has not been provided notice of the type of 
evidence he can submit to substantiate his claim for a higher 
disability rating in the context of the particular rating 
criteria which govern psychiatric disabilities such as 
dysthymic disorder.

According to the report of a February 2004 VA examination, 
the veteran receives Social Security benefits, in addition to 
his VA compensation benefits.  If the veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA), the VA has a duty to consider the same 
evidence considered by that agency in making any decision 
regarding entitlement to VA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this regard, earlier 
records from 1980 and the late 1990's indicate the veteran 
may have stopped working in the late 1970's.  

The veteran receives regular and on-going VA treatment for 
his service-connected psychiatric disorder.  The most recent 
treatment reports of record are dated in 2007.  Subsequent 
treatment reports should be obtained for review.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the Court's holding in 
Vazquez-Flores, the RO should advise the 
veteran he may submit evidence showing the 
effects of any worsening or increase in 
severity his service connected psychiatric 
disability has upon his daily life, and 
inform him of the specific criteria 
contained in the General Rating Formula 
for Mental Disorders for evaluating his 
service connected disability.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. 

3.  The RO should obtain all records of VA 
medical treatment afforded to the veteran 
subsequent to December 2007.  

4.  After the development requested above 
has been completed, the RO should again 
review the record, performing any 
additional evidentiary development which 
may become necessary following the above 
actions.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

